SCOTT, J.
Taking the evidence in the light most favorable to the plaintiff, it is apparent that the minds of the parties met only upon a single point, viz., that the plaintiff should complete so much of the work defendants had undertaken to do as the latter had found themselves unable to complete. There was no agreement as to the sum to be paid or allowed plaintiff. Defendants aslced plaintiff to undertake to do the work for $50. This plaintiff declined to agree to. Plaintiff offered to do the work at whatever it should cost, but defendant did not agree to pay at this rate. Under these circumstances the law entitles the plaintiff to recover the reasonable value of the work. It could not, by employing inexperienced men, and paying them by the hour, run up a bill against defendants for an unreasonable sum. From the cross-examination of the witness Cook by plaintiff’s counsel it may be inferred that the reason for the apparently large charge for completing the work was that the plaintiff undertook to do it with its own factory hands, instead of employing expert steam fitters, accustomed to do work of the kind which had to be done. However that may be, the only evidence as to the reasonable value of the work was that offered in behalf of the defendants, and put the value at much less than the sum charged by plaintiff.
The judgment should be reversed, and a new trial granted, with costs to appellant to abide the event. All concur.